UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4805


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LINCOLN NORMANDO MOQUETE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cr-00419-WDQ-2)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Justin Brown, BROWN & NIETO, LLC, Baltimore, Maryland, for
Appellant.   Rod   J.   Rosenstein,   United  States Attorney,
Christopher   J.  Romano,   Assistant  United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lincoln Normando Moquete appeals from the criminal judgment

convicting      him    of    conspiracy           to     distribute       and    possess     with

intent    to    distribute          five    kilograms          or   more    of    cocaine     and

possession with intent to distribute five kilograms or more of

cocaine and sentencing him to a 144-month term of imprisonment.

Moquete argues that the court erred in failing to issue a jury

instruction regarding witness hostility or bias toward Moquete.

He also contests the quantity of drugs attributed to him at

sentencing.       We affirm.

       First, Moquete objects to the district court’s refusal to

give a proposed jury instruction on witness hostility and bias.

“We review for abuse of discretion the district court’s denial

of . . . proposed jury instructions.”                          United States v. Sonmez,

777 F.3d 684,    688     (4th        Cir.       2015).        We    see    no   abuse    of

discretion in this regard.                  A “district court d[oes] not abuse

its    discretion”      by     refusing       a       proposed      instruction       that    was

“clearly covered by the instructions given,” United States v.

Green, 599 F.3d 360, 378 (4th Cir. 2010), just because “a more

specific       instruction          might         have       been    desirable        to”     the

defendant, id. (quoting United States v. Patterson, 150 F.3d
382,     388   (4th     Cir.        1998)).            Moquete’s         reasoning    for     the

instruction       seemed       to    be     that       the     testifying        witnesses     in

general    were       biased    against           him.        He    did    not    advance     any

                                                  2
evidence related to a particular witness.                                 The district court

instructed the jury on evaluating the credibility of witnesses.

There    was    simply           no   basis   on       which       to     find     an    abuse    of

discretion.

       Moquete also challenges the district court’s calculation of

the drug weight, asserting that the court improperly credited

the     testimony          of     two     coconspirators            whose        testimony       was

allegedly       vague,          inconsistent,          and    lacking           credibility.      In

reviewing the district court’s calculations under the Sentencing

Guidelines, “we review the district court’s legal conclusions de

novo     and    its        factual       findings       for       clear     error.”         United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal

quotation marks omitted).                  We will “find clear error only if, on

the entire evidence, we are left with the definite and firm

conviction      that        a    mistake    has       been    committed.”           Id.    at    631

(internal quotation marks and alterations omitted).

       The     district          court     need       only    find        the     drug    quantity

attributable          to        the   defendant        by     a    preponderance          of     the

evidence.       United States v. Bell, 667 F.3d 431, 441 (4th Cir.

2011).       The court, therefore, “must only determine that it was

more likely than not that the defendant was responsible for at

least the drug quantity attributed to him.”                                 United States v.

Kiulin, 360 F.3d 456, 461 (4th Cir. 2004).                              Having reviewed the



                                                  3
record on appeal, we conclude that the district court did not

clearly err in calculating the drug weight.

     Accordingly, we affirm the judgment.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  4